MEMORANDUM **
Jasvinder Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from an immigration judge’s (“IJ”) denial of her application for asylum, withholding of removal and relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review adverse credibility determinations for substantial evidence, see Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
The agency’s adverse credibility finding rests on, among other things, inconsistencies within Kaur’s testimony regarding the reason she was arrested, and inconsistencies between her testimony and her documentary evidence regarding whether her mother was arrested after her departure. See id. at 1043. As these inconsistencies go to the heart of Kaur’s claim, the agency’s adverse credibility determination is supported by substantial evidence. See id.
Because the agency’s adverse credibility determination is supported by substantial evidence, Kaur has also failed to show eligibility for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.